Citation Nr: 0605763	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-25 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from June 1977 to August 1977 
and from May 1978 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran failed to report for a Travel Board hearing at 
the RO which was scheduled to be conducted in December 2005.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2005).  


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision, the RO 
declined to reopen a claim of entitlement to service 
connection for psychiatric disability. 

2.  The evidence associated with the claims file subsequent 
to the RO's November 1997 rating decision does not relate to 
an unestablished fact necessary to substantiate the claim; it 
is cumulative and redundant of evidence already of record; 
and it does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for psychiatric disability.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).  

In this case, the Board finds that the notice required by the 
VCAA and the implementing regulation, to include notice that 
the veteran should provide any pertinent evidence in his 
possession, was provided in a May 2005 letter from the RO to 
the veteran and his representative.  That letter specifically 
identified the type of evidence necessary for service 
connection, and notified the veteran that new and material 
evidence was required.  

The record reflects that the veteran's service medical 
records and all available post-service records identified by 
the veteran have been obtained.  Neither the veteran nor his 
representative has identified any existing, available 
evidence that could be obtained to substantiate the claim to 
reopen.  The Board is also unaware of any such evidence.  
Although the veteran has not been afforded a VA examination 
in response to his claim to reopen, VA has no obligation to 
provide such an examination until new and material evidence 
has been presented.  38 C.F.R. § 3.159(c) (4).  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulation.

Although the RO did not readjudicate the veteran's claim 
following the provision of the required notice, no additional 
evidence was received after the RO mailed the May 2005 
letter.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO on the merits of 
the veteran's claim to reopen would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim 
to reopen.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, it is evidence 
received after the November 1997 rating decision.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

Procedural History

In determining whether new and material evidence has been 
received, the Board must first determine the last final 
denial of the veteran's claim.  

Service connection was originally denied for the claimed 
psychiatric disorder in a June 1990 rating decision.  In 
September 1991, the RO denied the veteran's claim to reopen 
the service connection claim.  The veteran appealed that 
denial, and in a June 1995 decision, the Board found that the 
claim was not well grounded, based on its findings that the 
veteran was diagnosed with a personality disorder during 
service, a disability which by regulation is not entitled to 
service connection, that the first post-service medical 
evidence of an acquired psychiatric disorder does not appear 
in the record until 10 years after separation, and that the 
record contains no competent nexus evidence relating an 
acquired psychiatric disorder to service.  

Subsequent to the June 1995 Board decision, the RO denied 
claims of entitlement to service connection for an acquired 
psychiatric disorder in August 1995 and October 1996, on the 
basis that the claims were not well grounded.  In November 
1997, it denied a claim to reopen the service connection 
claim, based on a lack of new and material evidence.  The 
veteran disagreed with that decision, but did not perfect an 
appeal.  In a December 2002 rating decision, the RO reopened 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder and denied the claim on the 
merits.  In a December 2002 VA Form 21-4138, the veteran 
stated that there was new evidence that should be obtained in 
support of his claim.  The RO treated this as a claim to 
reopen the service connection claim, and in a March 2003 
rating decision, the RO found that new and material evidence 
had not been received, and declined to reopen the claim.  

The Board finds that the November 1997 rating decision 
constitutes the last final denial of the veteran's claim.  In 
this regard, the Board has determined that the notice of 
disagreement submitted in April 2003 is a timely notice of 
disagreement with the December 2002 rating decision and that 
the veteran submitted a timely substantive appeal following 
the provision of a Statement of the Case in July 2003.

Accordingly, the evidence which must therefore be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the November 
1997 rating decision.

New and Material Evidence

At the time of the November 1997 rating decision, the 
evidence of record included numerous VA and private 
hospitalization and outpatient treatment records showing 
various psychiatric diagnoses, including major depression, 
dysthymia, bipolar disorder, schizo-affective disorder, 
psychosis not otherwise specified, as well as alcohol abuse, 
cocaine abuse, polysubstance abuse, and various personality 
disorders.  However, the record did not contain competent 
medical evidence of a nexus between any acquired psychiatric 
disorder and the veteran's military service.  

Since the November 1997 rating decision, the relevant 
evidence received consists of the veteran's statements, which 
are similar to statements previously of record, and 
additional medical records, including VA and private medical 
records, showing continued and ongoing psychiatric treatment.  
The veteran's statements and the VA and private medical 
records are essentially cumulative in nature.  Consequently, 
they are not new.

The medical evidence added to the record includes no evidence 
of a nexus between any psychiatric disorder and the veteran's 
military service.  Consequently, none of the medical evidence 
added to the record is sufficient to establish a reasonable 
possibility of a different outcome.  Similarly, the veteran's 
statements are not material because as a lay person, the 
veteran is not competent to render a medical diagnosis or 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the November 1997 
denial of the veteran's claim is cumulative of evidence 
already of record, and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has not been received and the claim of 
entitlement to service connection for psychiatric disability 
is not reopened.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


